NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LUIS CARLOS CEBALLOS-RAMIREZ,                    No.   15-70460

                  Petitioner,                     Agency No. A200-244-346

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        Luis Carlos Ceballos-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider its denial of a motion to reopen removal proceedings to seek

administrative closure. We dismiss the petition for review.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s denial of Ceballos-Ramirez’s

motion to reconsider its underlying discretionary decision regarding administrative

closure. See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1120 (9th Cir. 2009)

(this court lacks jurisdiction to review the denial of administrative closure for lack

of a sufficiently meaningful standard to evaluate the decision); Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (limiting the court’s jurisdiction to

review the BIA’s denial of a motion to reconsider its underling discretionary

determination).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    15-70460